Exhibit 10.3

 

PATENT SECURITY AGREEMENT

 

This PATENT SECURITY AGREEMENT (this “Agreement”), dated as of June 26, 2002, is
made by and between ELGAR ELECTRONICS CORPORATION, a California corporation
(“Debtor) in favor of ABLECO FINANCE LLC, a Delaware limited liability company,
as the collateral agent for the below-defined Lender Group (in such capacity,
together with its successors, if any, in such capacity, “Collateral Agent”).

 

RECITALS

 

WHEREAS, Elgar Holdings, Inc., a Delaware corporation (“Parent”) and Debtor are
parties to that certain Financing Agreement (the “Financing Agreement”), of even
date herewith, with the Lenders (as defined below), Ableco Finance LLC, a
Delaware limited liability company as administrative agent for the Lender Group
(in such capacity, together with its successors, if any, in such capacity,
“Administrative Agent”), and Collateral Agent, pursuant to which the Lender
Group has agreed to make certain financial accommodations to Debtor;

 

WHEREAS, Parent, Debtor, and the Collateral Agent, for the benefit of the Lender
Group, are entering into that certain Security Agreement, of even date herewith
(the “Security Agreement”) pursuant to which Parent and Debtor are granting to
the Collateral Agent, for the benefit of the Lender Group, a security interest
in, among other things, all or substantially all of the general intangibles of
Debtor; and

 

WHEREAS, pursuant to the Financing Agreement and the Security Agreement, and as
one of the conditions precedent to the obligations of the Lenders under the
Financing Agreement, Debtor has agreed to execute and deliver this Agreement to
the Collateral Agent for filing with the PTO (as defined below) and with any
other relevant recording systems in any jurisdiction, and as further evidence of
and to effectuate Collateral Agent’s existing security interests in the Patent
Collateral (as defined below).

 

AGREEMENT

 

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which is
hereby acknowledged, Debtor hereby agrees in favor of the Collateral Agent, as
follows:

 


1.             DEFINITIONS; INTERPRETATION.

 


(A)           CERTAIN DEFINED TERMS. AS USED IN THIS AGREEMENT, THE FOLLOWING
TERMS SHALL HAVE THE FOLLOWING MEANINGS:

 

--------------------------------------------------------------------------------


 

“Administrative Agent” shall have the meaning ascribed to such term in the
Recitals to this Agreement.

 

“Agreement” shall have the meaning ascribed to such term in the introductory
paragraph hereto.

 

“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. §101 et
seq.), as amended, and any successor statute.

 

“Collateral Agent” shall have the meaning ascribed to such term in the
introductory paragraph hereto.

 

“Debtor” shall have the meaning ascribed to such term in the introductory
paragraph of this Agreement.

 

“Event of Default” shall have the meaning ascribed to such term in the Financing
Agreement.

 

“Financing Agreement” shall have the meaning ascribed to such term in the
Recitals to this Agreement.

 

“Lender Group” means collectively the Lenders, Administrative Agent and
Collateral Agent.

 

“Lenders” means, individually and collectively, each of the lenders identified
on the signature pages of the Financing Agreement, and any other Person made a
party thereto in accordance with the provisions of Section 12.07 thereof
(together with their respective successors and assigns).

 

“Parent” shall have the meaning ascribed to such term in the Recitals to this
Agreement.

 

“Patent Collateral” has the meaning set forth in Section 2.

 

“Patents” has the meaning set forth in Section 2.

 

“Proceeds” means whatever is receivable or received from or upon the sale,
lease, license, collection, use, exchange or other disposition, whether
voluntary or involuntary, of any Patent Collateral, including “proceeds” as
defined at UCC Section 9–102(a)(64), and all proceeds of proceeds.  Proceeds
shall include (i) any and all accounts, chattel paper, instruments, general
intangibles, cash and other proceeds, payable to or for the account of Debtor,
from time to time with respect to any of the Patent Collateral, (ii) any and all
proceeds of any insurance, indemnity, warranty or guaranty payable to or for the
account of Debtor from time to time with respect to any of the Patent
Collateral, (iii) any and all

 

2

--------------------------------------------------------------------------------


 

claims and payments (in any form whatsoever) made or due and payable to Debtor
from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Patent Collateral
by any Person acting under color of governmental authority, and (iv) any and all
other amounts from time to time paid or payable under or in connection with any
of the Patent Collateral or for or on account of any damage or injury to or
conversion of any Patent Collateral by any Person.

 

“PTO” means the United States Patent and Trademark Office and any successor
thereto.

 

“Secured Obligations” shall mean all liabilities, obligations, or undertakings
owing by Debtor of any kind or description arising out of or outstanding under,
advanced or issued pursuant to, or evidenced by the Financing Agreement, the
Security Agreement, this Agreement, or any of the other Loan Documents to which
Debtor is a party, irrespective of whether for the payment of money, whether
direct or indirect, absolute or contingent, due or to become due, voluntary or
involuntary, whether now existing or hereafter arising, and including all
interest (including interest that accrues after the filing of a case under the
Bankruptcy Code) and any and all costs, fees (including attorneys fees), and
expenses which Debtor is required to pay pursuant to any of the foregoing.

 

“Security Agreement” shall have the meaning ascribed to such term in the
Recitals to this Agreement.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

 

“United States” and “U.S.” each mean the United States of America.

 


(B)           TERMS DEFINED IN UCC.  WHERE APPLICABLE AND EXCEPT AS OTHERWISE
DEFINED HEREIN, TERMS USED IN THIS AGREEMENT SHALL HAVE THE MEANINGS ASCRIBED TO
THEM IN THE UCC.

 


(C)           TERMS DEFINED IN THE FINANCING AGREEMENT.  CAPITALIZED TERMS USED
HEREIN AND NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE MEANINGS ASCRIBED TO THEM
IN THE FINANCING AGREEMENT.

 


(D)           INTERPRETATION.  IN THIS AGREEMENT, EXCEPT TO THE EXTENT THE
CONTEXT OTHERWISE REQUIRES:

 


(I)            ANY REFERENCE TO A SECTION OR A SCHEDULE IS A REFERENCE TO A
SECTION HEREOF, OR A SCHEDULE HERETO, RESPECTIVELY, AND TO A SUBSECTION OR A
CLAUSE IS, UNLESS OTHERWISE STATED, A REFERENCE TO A SUBSECTION OR A CLAUSE OF
THE SECTION OR SUBSECTION IN WHICH THE REFERENCE APPEARS.

 

3

--------------------------------------------------------------------------------


 


(II)           THE WORDS “HEREOF,” “HEREIN,” “HERETO,” “HEREUNDER” AND THE LIKE
MEAN AND REFER TO THIS AGREEMENT AS A WHOLE AND NOT MERELY TO THE SPECIFIC
SECTION, SUBSECTION, PARAGRAPH OR CLAUSE IN WHICH THE RESPECTIVE WORD APPEARS.

 


(III)          THE MEANING OF DEFINED TERMS SHALL BE EQUALLY APPLICABLE TO BOTH
THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.

 


(IV)          THE WORDS “INCLUDING,” “INCLUDES” AND “INCLUDE” SHALL BE DEEMED TO
BE FOLLOWED BY THE WORDS “WITHOUT LIMITATION.”

 


(V)           REFERENCES TO AGREEMENTS AND OTHER CONTRACTUAL INSTRUMENTS SHALL
BE DEEMED TO INCLUDE ALL SUBSEQUENT AMENDMENTS AND OTHER MODIFICATIONS THERETO.

 


(VI)          REFERENCES TO STATUTES OR REGULATIONS ARE TO BE CONSTRUED AS
INCLUDING ALL STATUTORY AND REGULATORY PROVISIONS CONSOLIDATING, AMENDING OR
REPLACING THE STATUTE OR REGULATION REFERRED TO.

 


(VII)         ANY CAPTIONS AND HEADINGS ARE FOR CONVENIENCE OF REFERENCE ONLY
AND SHALL NOT AFFECT THE CONSTRUCTION OF THIS AGREEMENT.

 


(VIII)        IN THE EVENT OF A DIRECT CONFLICT BETWEEN THE TERMS AND PROVISIONS
OF THIS AGREEMENT AND THE FINANCING AGREEMENT, IT IS THE INTENTION OF THE
PARTIES HERETO THAT BOTH SUCH DOCUMENTS SHALL BE READ TOGETHER AND CONSTRUED, TO
THE FULLEST EXTENT POSSIBLE, TO BE IN CONCERT WITH EACH OTHER.  IN THE EVENT OF
ANY ACTUAL, IRRECONCILABLE CONFLICT THAT CANNOT BE RESOLVED AS AFORESAID, THE
TERMS AND PROVISIONS OF THE FINANCING AGREEMENT SHALL CONTROL AND GOVERN;
PROVIDED, HOWEVER, THAT THE INCLUSION HEREIN OF ADDITIONAL OBLIGATIONS ON THE
PART OF DEBTOR AND SUPPLEMENTAL RIGHTS AND REMEDIES IN FAVOR OF THE COLLATERAL
AGENT FOR THE BENEFIT OF THE LENDER GROUP (WHETHER UNDER NEW YORK LAW OR
APPLICABLE FEDERAL LAW), IN EACH CASE IN RESPECT OF THE PATENT COLLATERAL, SHALL
NOT BE DEEMED A CONFLICT WITH THE FINANCING AGREEMENT.

 


2.             SECURITY INTEREST.

 


(A)           ASSIGNMENT AND GRANT OF SECURITY IN RESPECT OF THE SECURED
OBLIGATIONS.  AS SECURITY FOR THE PROMPT PAYMENT AND PERFORMANCE OF THE SECURED
OBLIGATIONS, DEBTOR HEREBY GRANTS, ASSIGNS, TRANSFERS, AND CONVEYS TO THE
COLLATERAL AGENT, FOR THE BENEFIT OF THE LENDER GROUP, CONTINUING SECURITY
INTERESTS IN ALL OF DEBTOR’S RIGHT, TITLE AND INTEREST IN, TO AND UNDER THE
FOLLOWING PROPERTY, WHETHER NOW EXISTING OR HEREAFTER ACQUIRED OR ARISING
(COLLECTIVELY, THE “PATENT COLLATERAL”):

 


(I)            ALL LETTERS PATENT OF THE U.S. OR ANY OTHER COUNTRY, ALL
REGISTRATIONS AND RECORDINGS THEREOF, AND ALL APPLICATIONS FOR LETTERS PATENT OF
THE U.S.

 

4

--------------------------------------------------------------------------------


 


OR ANY OTHER COUNTRY, OWNED, HELD, OR USED BY DEBTOR IN WHOLE OR IN PART,
INCLUDING ALL EXISTING U.S. PATENTS AND PATENT APPLICATIONS OF DEBTOR WHICH ARE
DESCRIBED IN SCHEDULE A AND SCHEDULE B HERETO, AS THE SAME MAY BE AMENDED OR
SUPPLEMENTED PURSUANT HERETO FROM TIME TO TIME, AND TOGETHER WITH AND INCLUDING
ALL PATENT LICENSES HELD BY DEBTOR, INCLUDING SUCH PATENT LICENSES WHICH ARE
DESCRIBED IN SCHEDULE A AND SCHEDULE B HERETO, TOGETHER WITH ALL REISSUES,
DIVISIONS, CONTINUATIONS, RENEWALS, EXTENSIONS AND CONTINUATIONS-IN-PART THEREOF
AND THE INVENTIONS DISCLOSED THEREIN, AND ALL RIGHTS CORRESPONDING THERETO
THROUGHOUT THE WORLD, INCLUDING THE RIGHT TO MAKE, USE, LEASE, SELL AND
OTHERWISE TRANSFER THE INVENTIONS DISCLOSED THEREIN, AND ALL PROCEEDS THEREOF,
INCLUDING ALL LICENSE ROYALTIES AND PROCEEDS OF INFRINGEMENT SUITS
(COLLECTIVELY, THE “PATENTS”);

 


(II)           ALL CLAIMS, CAUSES OF ACTION AND RIGHTS TO SUE FOR PAST, PRESENT
AND FUTURE INFRINGEMENT OR UNCONSENTED USE OF ANY OF THE PATENTS AND ALL RIGHTS
ARISING THEREFROM AND PERTAINING THERETO;

 


(III)          ALL GENERAL INTANGIBLES (AS DEFINED IN THE UCC) AND ALL
INTANGIBLE INTELLECTUAL OR OTHER SIMILAR PROPERTY OF DEBTOR OF ANY KIND OR
NATURE, WHETHER NOW OWNED OR HEREAFTER ACQUIRED OR DEVELOPED, ASSOCIATED WITH OR
ARISING OUT OF ANY OF THE PATENTS AND NOT OTHERWISE DESCRIBED ABOVE; AND

 


(IV)          ALL PRODUCTS AND PROCEEDS OF ANY AND ALL OF THE FOREGOING.

 


(B)           CERTAIN EXCLUSIONS FROM GRANT OF SECURITY INTEREST.  ANYTHING
CONTAINED IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO THE CONTRARY
NOTWITHSTANDING, THE TERM “PATENT COLLATERAL” SHALL NOT INCLUDE ANY ITEM OF
PATENT COLLATERAL THAT IS NOW OR HEREAFTER HELD BY DEBTOR AS LESSEE, LICENSEE,
OR DEBTOR UNDER PURCHASE MONEY SECURED FINANCING, IN THE EVENT THAT:  (1) AS A
RESULT OF THE GRANT OF A SECURITY INTEREST THEREIN, DEBTOR WOULD BE DEEMED TO
HAVE BREACHED THE APPLICABLE LEASE, LICENSE, OR OTHER AGREEMENT THAT GOVERNS
SUCH ASSET PURSUANT TO RESTRICTIONS CONTAINED IN THE APPLICABLE LEASE, LICENSE
OR OTHER AGREEMENT; AND (2) ANY SUCH RESTRICTION IS EFFECTIVE AND ENFORCEABLE
UNDER APPLICABLE LAW; PROVIDED, FURTHER, HOWEVER, THAT THE TERM “PATENT
COLLATERAL” SHALL INCLUDE, AT ANY TIME THAT THE RESTRICTIONS IN THE LEASE,
LICENSE, OR OTHER AGREEMENT ARE NO LONGER EFFECTIVE AND ENFORCEABLE (INCLUDING
AS A RESULT OF THE EXERCISE OF AN OPTION TO PURCHASE OR THE REPAYMENT OF THE
SECURED FINANCING) OR AT ANY TIME THAT THE APPLICABLE LESSOR, LICENSOR OR OTHER
APPLICABLE PARTY’S CONSENT IS OBTAINED TO THE GRANT OF A SECURITY INTEREST IN
AND TO SUCH ASSET IN FAVOR OF THE COLLATERAL AGENT, FOR THE BENEFIT OF THE
LENDER GROUP, (A) ANY AND ALL PROCEEDS OF SUCH PATENT COLLATERAL, AND (B) SUCH
PATENT COLLATERAL.

 


(C)           CONTINUING SECURITY INTERESTS.  DEBTOR AGREES THAT THIS AGREEMENT
SHALL CREATE CONTINUING SECURITY INTERESTS IN THE PATENT COLLATERAL WHICH SHALL
REMAIN IN EFFECT UNTIL TERMINATED IN ACCORDANCE WITH SECTION 16.

 

5

--------------------------------------------------------------------------------


 


(D)           INCORPORATION INTO FINANCING AGREEMENT. THIS AGREEMENT SHALL BE
FULLY INCORPORATED INTO THE FINANCING AGREEMENT AND ALL UNDERSTANDINGS,
AGREEMENTS AND PROVISIONS CONTAINED IN THE FINANCING AGREEMENT SHALL BE FULLY
INCORPORATED INTO THIS AGREEMENT. WITHOUT LIMITING THE FOREGOING, THE PATENT
COLLATERAL DESCRIBED IN THIS AGREEMENT SHALL CONSTITUTE PART OF THE COLLATERAL
IN THE FINANCING AGREEMENT.

 


(E)           LICENSES. ANYTHING IN THE FINANCING AGREEMENT OR THIS AGREEMENT TO
THE CONTRARY NOTWITHSTANDING, SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, DEBTOR MAY ENGAGE IN PERMITTED DISPOSITIONS OF THE PATENT
COLLATERAL.

 


3.             FURTHER ASSURANCES; APPOINTMENT OF COLLATERAL AGENT AS
ATTORNEY-IN-FACT.  DEBTOR AT ITS EXPENSE SHALL EXECUTE AND DELIVER, OR CAUSE TO
BE EXECUTED AND DELIVERED, TO THE COLLATERAL AGENT ANY AND ALL DOCUMENTS AND
INSTRUMENTS, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COLLATERAL
AGENT, IN ITS REASONABLE DISCRETION, AND TAKE ANY AND ALL ACTION, WHICH THE
COLLATERAL AGENT MAY REASONABLY REQUEST FROM TIME TO TIME, TO PERFECT AND
CONTINUE PERFECTED, MAINTAIN THE PRIORITY OF OR PROVIDE NOTICE OF THE SECURITY
INTERESTS IN THE PATENT COLLATERAL HELD BY COLLATERAL AGENT FOR THE BENEFIT OF
THE LENDER GROUP AND TO ACCOMPLISH THE PURPOSES OF THIS AGREEMENT.  IF DEBTOR
REFUSES TO EXECUTE AND DELIVER, OR FAILS TIMELY TO EXECUTE AND DELIVER, ANY OF
THE DOCUMENTS IT IS REASONABLY REQUESTED TO EXECUTE AND DELIVER BY COLLATERAL
AGENT IN ACCORDANCE WITH THE FOREGOING, THE COLLATERAL AGENT SHALL HAVE THE
RIGHT TO, IN THE NAME OF DEBTOR, OR IN THE NAME OF COLLATERAL AGENT OR
OTHERWISE, WITHOUT NOTICE TO OR ASSENT BY DEBTOR, AND DEBTOR HEREBY IRREVOCABLY
CONSTITUTES AND APPOINTS COLLATERAL AGENT (AND ANY OF COLLATERAL AGENT’S
OFFICERS OR EMPLOYEES OR AGENTS DESIGNATED BY COLLATERAL AGENT) AS DEBTOR’S TRUE
AND LAWFUL ATTORNEY-IN-FACT WITH FULL POWER AND AUTHORITY, (I) TO SIGN THE NAME
OF DEBTOR ON ALL OR ANY OF SUCH DOCUMENTS OR INSTRUMENTS, AND PERFORM ALL OTHER
ACTS, THAT COLLATERAL AGENT REASONABLY DEEMS NECESSARY OR ADVISABLE IN ORDER TO
PERFECT OR CONTINUE PERFECTED, MAINTAIN THE PRIORITY OR ENFORCEABILITY OF OR
PROVIDE NOTICE OF THE SECURITY INTERESTS IN THE PATENT COLLATERAL HELD BY
COLLATERAL AGENT FOR THE BENEFIT OF THE LENDER GROUP, AND (II) TO EXECUTE ANY
AND ALL OTHER DOCUMENTS AND INSTRUMENTS, AND TO PERFORM ANY AND ALL ACTS AND
THINGS FOR AND ON BEHALF OF DEBTOR, WHICH COLLATERAL AGENT REASONABLY MAY DEEM
NECESSARY OR ADVISABLE TO MAINTAIN, PRESERVE AND PROTECT THE PATENT COLLATERAL
AND TO ACCOMPLISH THE PURPOSES OF THIS AGREEMENT, INCLUDING (A) UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT, TO DEFEND,
SETTLE, ADJUST OR INSTITUTE ANY ACTION, SUIT OR PROCEEDING WITH RESPECT TO THE
PATENT COLLATERAL, (B) UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY
EVENT OF DEFAULT, TO ASSERT OR RETAIN ANY RIGHTS UNDER ANY LICENSE AGREEMENT FOR
ANY OF THE PATENT COLLATERAL, INCLUDING ANY RIGHTS OF DEBTOR ARISING UNDER
SECTION 365(N) OF THE BANKRUPTCY CODE, AND (C) UPON THE OCCURRENCE AND DURING
THE CONTINUANCE OF ANY EVENT OF DEFAULT, TO EXECUTE ANY AND ALL APPLICATIONS,
DOCUMENTS, PAPERS AND INSTRUMENTS FOR COLLATERAL AGENT TO USE THE PATENT
COLLATERAL, TO GRANT OR ISSUE ANY EXCLUSIVE OR NON-EXCLUSIVE LICENSE WITH
RESPECT TO ANY PATENT COLLATERAL, AND TO ASSIGN, CONVEY OR OTHERWISE TRANSFER
TITLE IN OR DISPOSE OF THE PATENT COLLATERAL.  THE POWER OF ATTORNEY SET FORTH
IN THIS SECTION 3, BEING COUPLED WITH AN INTEREST, IS IRREVOCABLE SO LONG AS

 

6

--------------------------------------------------------------------------------


 


THIS AGREEMENT SHALL NOT HAVE TERMINATED IN ACCORDANCE WITH SECTION 16.  NOTHING
HEREIN SHALL BE CONSTRUED AS REQUIRING DEBTOR TO MAINTAIN ANY PATENT SUCH AS BY
PAYING MAINTENANCE FEES, UNDERTAKING ANY PATENT PROSECUTION ACTION, OR OTHERWISE
IF SUCH PATENT IS NOT BEING USED BY DEBTOR.

 


4.             REPRESENTATIONS AND WARRANTIES.  DEBTOR REPRESENTS AND WARRANTS
TO EACH MEMBER OF THE LENDER GROUP AS FOLLOWS:

 


(A)           NO OTHER PATENTS.  A TRUE AND CORRECT LIST OF ALL MATERIAL PATENTS
OWNED, HELD (WHETHER PURSUANT TO A LICENSE OR OTHERWISE), OR USED BY DEBTOR, IN
WHOLE OR IN PART, AS OF THE DATE HEREOF, IS SET FORTH IN SCHEDULE A AND SCHEDULE
B; PROVIDED, THAT SCHEDULE B ONLY LISTS THOSE PATENTS PENDING AS OF THE DATE
HEREOF.

 


(B)           VALIDITY.  EACH OF THE PATENTS LISTED ON SCHEDULE A AND SCHEDULE B
IS SUBSISTING AND HAS NOT BEEN ADJUDGED INVALID OR UNENFORCEABLE, IN WHOLE OR IN
PART, ALL MAINTENANCE FEES REQUIRED TO BE PAID ON ACCOUNT OF ANY SUCH PATENTS
HAVE BEEN PAID FOR MAINTAINING SUCH PATENTS IN FORCE, AND, TO DEBTOR’S
KNOWLEDGE, EACH OF SUCH PATENTS IS VALID AND ENFORCEABLE, EXCEPT SUCH NONPAYMENT
OF MAINTENANCE FEES AS REASONABLY COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 


(C)           TITLE.  (I) DEBTOR HAS RIGHTS IN AND GOOD TITLE TO THE EXISTING
PATENT COLLATERAL, (II) WITH RESPECT TO THE PATENT COLLATERAL SHOWN ON SCHEDULE
A AND SCHEDULE B HERETO AS OWNED BY IT, DEBTOR IS THE SOLE AND EXCLUSIVE OWNER
THEREOF, FREE AND CLEAR OF ANY LIENS AND RIGHTS OF OTHERS (OTHER THAN (A) LIENS
IN FAVOR OF COLLATERAL AGENT, FOR THE BENEFIT OF THE LENDER GROUP, AND (B)
PERMITTED LIENS), (III) WITH RESPECT TO ANY PATENT SET FORTH IN SCHEDULE A AND
SCHEDULE B FOR WHICH DEBTOR IS EITHER A LICENSOR OR A LICENSEE PURSUANT TO A
LICENSE OR LICENSEE AGREEMENT REGARDING PATENT, EACH SUCH LICENSE OR LICENSING
AGREEMENT IS IN FULL FORCE AND EFFECT, DEBTOR IS NOT IN DEFAULT OF ANY OF ITS
MATERIAL OBLIGATIONS THEREUNDER AND, OTHER THAN (A) THE PARTIES TO SUCH LICENSES
OR LICENSING AGREEMENTS, OR (B) IN THE CASE OF ANY NON-EXCLUSIVE LICENSE OR
LICENSE AGREEMENT ENTERED INTO BY DEBTOR OR ANY SUCH LICENSOR REGARDING SUCH
PATENT COLLATERAL, THE PARTIES TO ANY OTHER SUCH NON-EXCLUSIVE LICENSES OR
LICENSE AGREEMENTS ENTERED INTO BY DEBTOR OR ANY SUCH LICENSOR WITH ANY OTHER
PERSON, NO OTHER PERSON IS KNOWN BY DEBTOR TO HAVE ANY RIGHTS IN OR TO ANY SUCH
PATENT COLLATERAL.

 


(D)           NO INFRINGEMENT.  TO DEBTOR’S KNOWLEDGE, (I) NO MATERIAL
INFRINGEMENT OR UNAUTHORIZED USE PRESENTLY IS BEING MADE OF ANY OF THE PATENT
COLLATERAL BY ANY PERSON, AND (II) THE PAST, PRESENT AND CONTEMPLATED FUTURE USE
OF ANY MATERIAL ITEM OF THE PATENT COLLATERAL BY DEBTOR HAS NOT, DOES NOT AND
WILL NOT INFRINGE UPON OR VIOLATE ANY RIGHT, PRIVILEGE OR LICENSE AGREEMENT OF
OR WITH ANY OTHER PERSON.

 


(E)           POWERS.  DEBTOR HAS THE UNQUALIFIED RIGHT, POWER AND AUTHORITY TO
PLEDGE AND TO GRANT TO COLLATERAL AGENT SECURITY INTERESTS IN ALL OF THE PATENT
COLLATERAL

 

7

--------------------------------------------------------------------------------


 


 PURSUANT TO THIS AGREEMENT, AND TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS
IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, WITHOUT THE CONSENT OR APPROVAL
OF ANY OTHER PERSON EXCEPT AS ALREADY OBTAINED.

 


5.             COVENANTS.  DEBTOR COVENANTS THAT SO LONG AS THIS AGREEMENT SHALL
BE IN EFFECT, DEBTOR SHALL:

 


(A)           COMPLY WITH ALL OF THE COVENANTS, TERMS AND PROVISIONS OF THIS
AGREEMENT, THE FINANCING AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH DEBTOR
IS A PARTY;

 


(B)           PROMPTLY GIVE COLLATERAL AGENT WRITTEN NOTICE OF THE OCCURRENCE OF
ANY EVENT THAT REASONABLY COULD BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON
(I) ANY OF THE PATENTS LISTED IN SCHEDULE A AND SCHEDULE B OR (II) THE PATENT
COLLATERAL, INCLUDING ANY PETITION UNDER THE BANKRUPTCY CODE FILED BY OR AGAINST
ANY LICENSOR OF ANY SUCH PATENTS FOR WHICH DEBTOR IS A LICENSEE;

 


(C)           ON A CONTINUING BASIS, MAKE, EXECUTE, ACKNOWLEDGE AND DELIVER, AND
FILE AND RECORD IN THE PROPER FILING AND RECORDING PLACES, ALL SUCH INSTRUMENTS
AND DOCUMENTS, INCLUDING APPROPRIATE FINANCING AND CONTINUATION STATEMENTS AND
SECURITY AGREEMENTS, AND TAKE ALL SUCH ACTION AS MAY BE NECESSARY OR MAY BE
REASONABLY REQUESTED BY COLLATERAL AGENT, IN ITS REASONABLE DISCRETION, TO CARRY
OUT THE INTENT AND PURPOSES OF THIS AGREEMENT, OR FOR ASSURING, CONFIRMING OR
PROTECTING THE GRANT OR PERFECTION OF THE SECURITY INTERESTS GRANTED OR
PURPORTED TO BE GRANTED HEREBY, TO ENSURE DEBTOR’S COMPLIANCE WITH THIS
AGREEMENT OR TO ENABLE COLLATERAL AGENT TO EXERCISE AND ENFORCE ITS RIGHTS AND
REMEDIES HEREUNDER WITH RESPECT TO THE PATENT COLLATERAL.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING SENTENCE, DEBTOR:

 


(I)            HEREBY AUTHORIZES COLLATERAL AGENT, IN ITS REASONABLE DISCRETION,
IF DEBTOR REFUSES TO EXECUTE AND DELIVER, OR FAILS TIMELY TO EXECUTE AND
DELIVER, ANY OF THE DOCUMENTS IT IS REASONABLY REQUESTED TO EXECUTE AND DELIVER
BY COLLATERAL AGENT, TO MODIFY THIS AGREEMENT WITHOUT FIRST OBTAINING DEBTOR’S
APPROVAL OF OR SIGNATURE TO SUCH MODIFICATION BY AMENDING SCHEDULE A AND
SCHEDULE B HEREOF TO INCLUDE A REFERENCE TO ANY RIGHT, TITLE OR INTEREST IN ANY
EXISTING MATERIAL PATENT COLLATERAL OR PATENT COLLATERAL ACQUIRED OR DEVELOPED
BY DEBTOR AFTER THE EXECUTION HEREOF, OR TO DELETE ANY REFERENCE TO ANY RIGHT,
TITLE OR INTEREST IN ANY PATENT COLLATERAL IN WHICH DEBTOR NO LONGER HAS OR
CLAIMS ANY RIGHT, TITLE OR INTEREST; AND

 


(II)           HEREBY AUTHORIZES COLLATERAL AGENT, IN ITS REASONABLE DISCRETION,
TO FILE ONE OR MORE FINANCING OR CONTINUATION STATEMENTS, IF DEBTOR REFUSES TO
EXECUTE AND DELIVER, OR FAILS TIMELY TO EXECUTE AND DELIVER, ANY SUCH AMENDMENT
THERETO IT IS REASONABLY REQUESTED TO EXECUTE AND DELIVER BY COLLATERAL AGENT,
ANY

 

8

--------------------------------------------------------------------------------


 


AMENDMENTS THERETO, RELATIVE TO ALL OR ANY PORTION OF THE PATENT COLLATERAL,
WITHOUT THE SIGNATURE OF DEBTOR WHERE PERMITTED BY LAW;


 


(D)           COMPLY, IN ALL MATERIAL RESPECTS, WITH ALL APPLICABLE STATUTORY
AND REGULATORY REQUIREMENTS IN CONNECTION WITH ANY AND ALL OF THE PATENT
COLLATERAL, THE FAILURE TO COMPLY WITH WHICH COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT, AND GIVE SUCH NOTICE OF PATENT, PROSECUTE SUCH
MATERIAL CLAIMS, AND DO ALL OTHER ACTS AND TAKE ALL OTHER MEASURES WHICH, IN
DEBTOR’S REASONABLE BUSINESS JUDGMENT, MAY BE NECESSARY TO PRESERVE, PROTECT AND
MAINTAIN THE PATENT COLLATERAL AND ALL OF DEBTOR’S RIGHTS THEREIN, INCLUDING
DILIGENTLY PROSECUTE ANY MATERIAL PATENT APPLICATION PENDING AS OF THE DATE OF
THIS AGREEMENT OR THEREAFTER;

 


(E)           COMPLY WITH EACH OF THE TERMS AND PROVISIONS OF THIS AGREEMENT AND
THE FINANCING AGREEMENT, AND NOT ENTER INTO ANY AGREEMENT (FOR EXAMPLE, A
LICENSE AGREEMENT) WHICH IS INCONSISTENT WITH THE OBLIGATIONS OF DEBTOR UNDER
THIS AGREEMENT AND THE FINANCING AGREEMENT WITHOUT COLLATERAL AGENT’S PRIOR
WRITTEN CONSENT; AND

 


(F)            NOT PERMIT THE INCLUSION IN ANY CONTRACT TO WHICH DEBTOR BECOMES
A PARTY OF ANY PROVISION THAT WOULD IMPAIR OR PREVENT THE CREATION OF A SECURITY
INTEREST IN FAVOR OF COLLATERAL AGENT, FOR THE BENEFIT OF THE LENDER GROUP, IN
DEBTOR’S RIGHTS AND INTEREST IN ANY PROPERTY INCLUDED WITHIN THE DEFINITION OF
PATENT COLLATERAL ACQUIRED UNDER SUCH CONTRACTS.

 


6.             FUTURE RIGHTS.  IF AND WHEN DEBTOR SHALL OBTAIN RIGHTS TO ANY NEW
PATENTABLE INVENTIONS (WITH RESPECT TO WHICH DEBTOR, IN ITS REASONABLE BUSINESS
JUDGMENT, ENDEAVORS TO REGISTER WITH THE PTO), OR BECOME ENTITLED TO THE BENEFIT
OF ANY PATENT, OR ANY REISSUE, DIVISION, CONTINUATION, RENEWAL, EXTENSION OR
CONTINUATION-IN-PART OF ANY PATENT OR PATENT COLLATERAL OR ANY IMPROVEMENT
THEREOF (WHETHER PURSUANT TO ANY LICENSE OR OTHERWISE), THE PROVISIONS OF THIS
AGREEMENT SHALL AUTOMATICALLY APPLY THERETO AND DEBTOR SHALL GIVE TO COLLATERAL
AGENT NOTICE THEREOF IN ACCORDANCE WITH SECTION 12.01 OF THE FINANCING
AGREEMENT.  DEBTOR SHALL DO ALL THINGS DEEMED NECESSARY OR ADVISABLE BY
COLLATERAL AGENT, IN ITS DISCRETION, TO ENSURE THE VALIDITY, PERFECTION,
PRIORITY AND ENFORCEABILITY OF THE SECURITY INTERESTS OF COLLATERAL AGENT IN
SUCH FUTURE ACQUIRED PATENT COLLATERAL.  DEBTOR HEREBY AUTHORIZES COLLATERAL
AGENT TO MODIFY, AMEND OR SUPPLEMENT THE SCHEDULES HERETO AND TO RE-EXECUTE THIS
AGREEMENT FROM TIME TO TIME ON DEBTOR’S BEHALF AND AS ITS ATTORNEY-IN-FACT TO
INCLUDE ANY FUTURE PATENTS WHICH ARE OR BECOME PATENT COLLATERAL AND TO CAUSE
SUCH RE-EXECUTED AGREEMENT OR SUCH MODIFIED, AMENDED OR SUPPLEMENTED SCHEDULES
TO BE FILED WITH THE PTO.

 


7.             REMEDIES.  UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT, THE LENDER GROUP AND COLLATERAL AGENT ON BEHALF THEREOF SHALL
HAVE ALL RIGHTS AND REMEDIES AVAILABLE TO IT UNDER THE FINANCING AGREEMENT AND
APPLICABLE LAW (WHICH RIGHTS AND REMEDIES ARE CUMULATIVE) WITH RESPECT TO THE
SECURITY INTERESTS IN ANY OF THE PATENT

 

9

--------------------------------------------------------------------------------


 


COLLATERAL OR ANY OTHER COLLATERAL.  DEBTOR AGREES THAT SUCH RIGHTS AND REMEDIES
INCLUDE THE RIGHT OF COLLATERAL AGENT AS A COLLATERAL AGENT TO SELL OR OTHERWISE
DISPOSE OF ITS COLLATERAL AFTER DEFAULT, PURSUANT TO UCC SECTION 9-610.  DEBTOR
AGREES THAT COLLATERAL AGENT SHALL AT ALL TIMES HAVE SUCH ROYALTY FREE LICENSES,
TO THE EXTENT PERMITTED BY LAW, FOR ANY PATENT COLLATERAL THAT IS REASONABLY
NECESSARY TO PERMIT THE EXERCISE OF ANY OF COLLATERAL AGENT’S RIGHTS OR REMEDIES
UPON THE OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT WITH
RESPECT TO (AMONG OTHER THINGS) ANY TANGIBLE ASSET OF DEBTOR IN WHICH COLLATERAL
AGENT HAS A SECURITY INTEREST, INCLUDING COLLATERAL AGENT’S RIGHTS TO SELL
INVENTORY, TOOLING OR PACKAGING WHICH IS ACQUIRED BY DEBTOR (OR ITS SUCCESSOR,
ASSIGNEE OR TRUSTEE IN BANKRUPTCY).  IN ADDITION TO AND WITHOUT LIMITING ANY OF
THE FOREGOING, UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, COLLATERAL AGENT SHALL HAVE THE RIGHT BUT SHALL IN NO WAY BE OBLIGATED
TO BRING SUIT, OR TO TAKE SUCH OTHER ACTION AS COLLATERAL AGENT DEEMS NECESSARY
OR ADVISABLE, IN THE NAME OF DEBTOR OR COLLATERAL AGENT, TO ENFORCE OR PROTECT
ANY OF THE PATENT COLLATERAL, IN WHICH EVENT DEBTOR SHALL, AT THE REASONABLE
REQUEST OF COLLATERAL AGENT, DO ANY AND ALL LAWFUL ACTS AND EXECUTE ANY AND ALL
DOCUMENTS REQUIRED BY COLLATERAL AGENT IN AID OF SUCH ENFORCEMENT.  TO THE
EXTENT THAT COLLATERAL AGENT SHALL ELECT NOT TO BRING SUIT TO ENFORCE SUCH
PATENT COLLATERAL, DEBTOR, IN THE EXERCISE OF ITS REASONABLE BUSINESS JUDGMENT,
AGREES TO USE ALL REASONABLE MEASURES AND ITS DILIGENT EFFORTS, WHETHER BY
ACTION, SUIT, PROCEEDING OR OTHERWISE, TO PREVENT THE INFRINGEMENT,
MISAPPROPRIATION OR VIOLATIONS THEREOF BY OTHERS AND FOR THAT PURPOSE AGREES
DILIGENTLY TO MAINTAIN ANY ACTION, SUIT OR PROCEEDING AGAINST ANY PERSON
NECESSARY TO PREVENT SUCH INFRINGEMENT, MISAPPROPRIATION OR VIOLATION.  NOTHING
HEREIN SHALL PERMIT THE COLLATERAL AGENT TO ASSERT ANY OF THE RIGHTS, CLAIMS OR
CAUSES OF ACTION CONTEMPLATED BY SECTION 2(A)(II), EXCEPT AFTER THE OCCURRENCE
AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT.

 


8.             BINDING EFFECT.  THIS AGREEMENT SHALL BE BINDING UPON, INURE TO
THE BENEFIT OF AND BE ENFORCEABLE BY DEBTOR AND COLLATERAL AGENT FOR THE BENEFIT
OF THE LENDER GROUP AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.

 


9.             NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS HEREUNDER SHALL BE
IN WRITING AND SHALL BE MAILED, SENT OR DELIVERED IN ACCORDANCE WITH THE
FINANCING AGREEMENT.

 


10.           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, EXCEPT TO
THE EXTENT THAT THE VALIDITY OR PERFECTION OF THE SECURITY INTERESTS HEREUNDER
IN RESPECT OF THE PATENT COLLATERAL ARE GOVERNED BY FEDERAL LAW, IN WHICH CASE
SUCH CHOICE OF NEW YORK LAW SHALL NOT BE DEEMED TO DEPRIVE COLLATERAL AGENT OF
SUCH RIGHTS AND REMEDIES AS MAY BE AVAILABLE UNDER FEDERAL LAW.

 


11.           ENTIRE AGREEMENT; AMENDMENT.  THIS AGREEMENT AND THE FINANCING
AGREEMENT, TOGETHER WITH THE SCHEDULES HERETO AND THERETO, CONTAIN THE ENTIRE
AGREEMENT OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
SUPERSEDES ALL PRIOR DRAFTS AND COMMUNICATIONS RELATING TO SUCH SUBJECT MATTER. 
NEITHER THIS AGREEMENT NOR ANY PROVISION

 

10

--------------------------------------------------------------------------------


 


HEREOF MAY BE MODIFIED, AMENDED OR WAIVED EXCEPT BY THE WRITTEN AGREEMENT OF THE
PARTIES, AS PROVIDED IN THE FINANCING AGREEMENT.  NOTWITHSTANDING THE FOREGOING,
COLLATERAL AGENT MAY RE-EXECUTE THIS AGREEMENT OR MODIFY, AMEND OR SUPPLEMENT
THE SCHEDULES HERETO AS PROVIDED IN SECTION 6 HEREOF.

 


12.           SEVERABILITY.  IF ONE OR MORE PROVISIONS CONTAINED IN THIS
AGREEMENT SHALL BE INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT IN ANY
JURISDICTION OR WITH RESPECT TO ANY PARTY, SUCH INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY IN SUCH JURISDICTION OR WITH RESPECT TO SUCH PARTY SHALL, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, NOT INVALIDATE OR RENDER ILLEGAL
OR UNENFORCEABLE ANY SUCH PROVISION IN ANY OTHER JURISDICTION OR WITH RESPECT TO
ANY OTHER PARTY, OR ANY OTHER PROVISIONS OF THIS AGREEMENT.

 


13.           COUNTERPARTS; TELEFACSIMILE EXECUTION.  THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN
SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN
ORIGINAL AND ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE BUT ONE AND THE SAME
AGREEMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF THIS AGREEMENT BY
TELEFACSIMILE SHALL BE EQUALLY AS EFFECTIVE AS DELIVERY OF AN ORIGINAL EXECUTED
COUNTERPART OF THIS AGREEMENT.  ANY PARTY DELIVERING AN EXECUTED COUNTERPART OF
THIS AGREEMENT BY TELEFACSIMILE ALSO SHALL DELIVER AN ORIGINAL EXECUTED
COUNTERPART OF THIS AGREEMENT BUT THE FAILURE TO DELIVER AN ORIGINAL EXECUTED
COUNTERPART SHALL NOT AFFECT THE VALIDITY, ENFORCEABILITY, AND BINDING EFFECT OF
THIS AGREEMENT.

 


14.           FINANCING AGREEMENT.  DEBTOR ACKNOWLEDGES THAT THE RIGHTS AND
REMEDIES OF COLLATERAL AGENT WITH RESPECT TO THE SECURITY INTERESTS IN THE
PATENT COLLATERAL GRANTED HEREBY ARE MORE FULLY SET FORTH IN THE SECURITY
AGREEMENT AND FINANCING AGREEMENT AND ALL SUCH RIGHTS AND REMEDIES ARE
CUMULATIVE.

 


15.           NO INCONSISTENT REQUIREMENTS.  DEBTOR ACKNOWLEDGES THAT THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY CONTAIN COVENANTS AND OTHER TERMS AND
PROVISIONS VARIOUSLY STATED REGARDING THE SAME OR SIMILAR MATTERS, AND DEBTOR
AGREES THAT ALL SUCH COVENANTS, TERMS AND PROVISIONS ARE CUMULATIVE AND ALL
SHALL BE PERFORMED AND SATISFIED IN ACCORDANCE WITH THEIR RESPECTIVE TERMS.

 


16.           TERMINATION.  UPON THE INDEFEASIBLE PAYMENT IN FULL IN CASH OF THE
SECURED OBLIGATIONS, INCLUDING THE CASH COLLATERALIZATION, EXPIRATION, OR
CANCELLATION OF ALL SECURED OBLIGATIONS, IF ANY, CONSISTING OF LETTERS OF
CREDIT, AND THE FULL AND FINAL TERMINATION OF ANY COMMITMENT TO EXTEND ANY
FINANCIAL ACCOMMODATIONS UNDER THE FINANCING AGREEMENT, THIS AGREEMENT AND THE
SECURITY INTERESTS GRANTED HEREUNDER SHALL TERMINATE AND COLLATERAL AGENT SHALL
EXECUTE AND DELIVER SUCH DOCUMENTS AND INSTRUMENTS AND TAKE SUCH FURTHER ACTION
REASONABLY REQUESTED BY DEBTOR AND AT DEBTOR’S EXPENSE AS SHALL BE NECESSARY TO
EVIDENCE TERMINATION OF THE SECURITY INTERESTS GRANTED BY DEBTOR TO COLLATERAL
AGENT FOR THE BENEFIT OF THE LENDER GROUP HEREUNDER.

 

11

--------------------------------------------------------------------------------


 

[Signature page follows]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, as of
the date first above written.

 

 

ELGAR ELECTRONICS CORPORATION,
a California corporation

 

 

 

 

By:

/s/ Joseph A. Stroud

 

 

Name:

Joseph A. Stroud

 

Title:

Chief Financial Officer

 

 

S-1

--------------------------------------------------------------------------------


 

 

ABLECO FINANCE LLC,
a Delaware limited liability company

 

 

 

 

By:

/s/ Kevin Genda

 

 

Name:

Kevin Genda

 

Title:

Senior Vice President

 

 

S-2

--------------------------------------------------------------------------------


 

SCHEDULE A
to the Patent Security Agreement

 

ISSUED PATENTS AS OF THE DATE HEREOF

 

Owner

 

Patent

 

Patent Number

 

 

 

 

 

Elgar Electronics Corporation

 

“Overvoltage Protection Circuit”

 

6,239,961

 

 

 

 

 

Elgar Electronics Corporation

 

“Optimal and Adaptive Control of Variable Speed AC Motor Drives”

 

4,387,421

 

 

 

 

 

Elgar Electronics Corporation (formerly owned by Power Ten)

 

“Internally Programmable Modular Power Supply Method”

 

5,917,719

 

A-1

--------------------------------------------------------------------------------


 

SCHEDULE B
to the Patent Security Agreement

 

PENDING PATENTS AS OF THE DATE HEREOF

 

 

NONE.

 

B-1

 

--------------------------------------------------------------------------------